DETAILED ACTION
This is the first Office Action on the merits based on the 17/537,001 application filed on 12/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40, as originally filed, are currently pending and considered below.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021, 01/19/2022, 02/01/2022, 02/01/2022, 02/28/2022, 03/01/2022, 03/30/2022, 05/26/2022, 05/26/2022, 06/30/2022, AND 08/18/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected under 35 U.S.C. 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Arn (U.S. Patent No. 11,185,735). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 of the instant application reads on claim 1 of the ‘735 patent in that despite minor word changes it is broader in scope, and they both recite “a pedal assembly for an exercise and rehabilitation device, the pedal assembly comprising: a crank having a hub with an axis of rotation, pedal apertures (Analogous to “plurality of apertures” of the ‘735 patent) extending along a radial length of the crank, and a locking plate that is slidably mounted to the crank, the locking plate has a locked position wherein portions of the locking plate radially overlap portions of the pedal apertures, and an unlocked position wherein no portions of the locking plate radially overlap the pedal apertures; and a pedal having a spindle configured to be interchangeably and releasably mounted to the pedal apertures in the crank. “

Claim 22 of the instant application reads on claim 6 of the ‘735 patent in that they both recite “moving between the locked and unlocked positions, the portions of the locking plate simultaneously radially overlap and retract relative to the pedal apertures, respectively.”
 
Claim 23 of the instant application reads on claim 2 of the ‘735 patent in that they both recite “the locking plate defaults to the locked position by spring bias against the crank.”

Claim 24 of the instant application reads on claim 3 of the ‘735 patent in that they both recite “a plunger and a spring for actuating the locking plate adjacent a radial outer perimeter of the crank.”

Claim 25 of the instant application reads on claim 1 of the ‘735 patent in that despite minor word changes, they both recite “the spindle comprises a circumferential slot for selectively engaging the locking plate adjacent to the pedal apertures.”

Claim 26 of the instant application reads on claim 7 of the ‘735 patent in that they both recite “the circumferential slot is formed in a pedal pin that is mounted to the spindle.”

Claim 27 of the instant application reads on claim 4 of the ‘735 patent in that they both recite “a disk coaxial with the axis of rotation, a central aperture along the axis and a plurality of spokes extending radially from adjacent the central aperture toward a perimeter of the disk, and the disk is formed from a different material than the crank; and the crank is coupled to one of the spokes of the disk.  

Claim 28 of the instant application reads on claim 5 of the ‘735 patent in that they both recite “the disk has disk pedal apertures that are coaxial and not obstructed by the pedal apertures of the crank; and the crank is mounted in a radial slot of one of the spokes.”  

Claim 29 of the instant application reads on claim 8 of the ‘735 patent in that despite minor word changes, they both recite “a pedal assembly for an exercise and rehabilitation device, the pedal assembly comprising: a disk having an axis of rotation, a central aperture along the axis and spokes (Analogous to the “plurality of spokes” of claim 8 of the ‘735 patent) extending radially from adjacent the central aperture toward a perimeter of the disk, and the disk is formed from a first material; and a crank coupled to one of the spokes of the disk, the crank having a hub concentric with the central aperture, and pedal apertures (Analogous to the “plurality of apertures” of claim 8 of the ‘735 patent) extending along a radial length of the crank, and the crank is formed from a metallic material that differs from the first material; and a pedal having a spindle configured to be interchangeably and releasably mounted to the pedal apertures in the crank.”
  
Claim 30 of the instant application reads on claim 15 of the ‘735 patent in that they both recite “the disk has disk pedal apertures that are coaxial and not obstructed by the pedal apertures of the crank.”

Claim 31 of the instant application reads on claim 16 of the ‘735 patent in that they both recite “the first material comprises a polymer. “

Claim 32 of the instant application reads on claim 17 of the ‘735 patent in that they both recite “only one of the spokes of the disk comprises a radial slot, the crank is mounted in the radial slot and other ones of the spokes of the disk do not comprise a radial slot.”

Claim 33 of the instant application reads on claim 8 of the ‘735 patent in that despite minor word changes, they both recite “the central aperture is complementary in shape to the hub, and the hub is detachable from the crank.”  

Claim 34 of the instant application reads on claim 18 of the ‘735 patent in that they both recite “the disk is solid other than at the central aperture, disk pedal apertures and fastener apertures.”  

Claim 35 of the instant application reads on claim 9 of the ‘735 patent in that they both recite “the crank comprises a locking plate that is slidably mounted to the crank, the locking plate having a locked position wherein portions of the locking plate radially overlap portions of the pedal apertures, and an unlocked position wherein no portions of the locking plate radially overlap the pedal apertures.”  

Claim 36 of the instant application reads on claim 12 of the ‘735 patent in that they both recite “when moving between the locked and unlocked positions, the portions of the locking plate simultaneously radially overlap and retract relative to the pedal apertures, respectively.”  

Claim 37 of the instant application reads on claim 10 of the ‘735 patent in that they both recite “the locking plate defaults to the locked position by spring bias against the crank.”  

Claim 38 of the instant application reads on claim 11 of the ‘735 patent in that they both recite “a plunger for spring actuating the locking plate adjacent a radial perimeter of the crank.”  

Claim 39 of the instant application reads on claim 13 of the ‘735 patent in that they both recite “the spindle comprises a circumferential slot for selectively engaging the locking plate adjacent to the pedal apertures.”  

Claim 40 of the instant application reads on claim 14 of the ‘735 patent in that they both recite “the circumferential slot is formed in a pedal pin that is mounted to the spindle.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent Publication No. 2017/0113092).

    PNG
    media_image1.png
    401
    429
    media_image1.png
    Greyscale

Regarding claim 21, Johnson discloses a pedal assembly (See Figure 2 above) for an exercise and rehabilitation device, the pedal assembly comprising: a crank (14; Figure 2; The flywheel is a crank mechanism that cranks the pedals of the device) having a hub (15; Figure 9) with an axis of rotation (Center of hub 15  has an axis of rotation), pedal apertures (16; Figure 2) extending along a radial length of the crank (14; Figure 2; i.e., All the apertures are radially disposed on the crank 14), and a locking plate (24; Figure 6; The adjustment member locks into the crank) that is slidably mounted to the crank (14; Figure 2), the locking plate (24; Figure 6) having a locked position wherein portions of the locking plate (24; Figure 6) radially overlap portions of the pedal apertures (16; Figure 2; i.e., In a locked position the locking plate is placed over the apertures of the crank), and an unlocked position wherein no portions of the locking plate (24; Figure 6) radially overlap the pedal apertures (16; Figure 2; i.e., An unlocked position can be considered to be the locking plate being removed from the crank wheel therefore no apertures are overlapping the apertures); and a pedal (12a,b; Figure 3B) having a spindle (Threaded shaft of 12a,b; Figure 3A-B) configured to be interchangeably and releasably mounted to the pedal apertures (16; Figure 2) in the crank (14; Figure 2; i.e., the threaded shaft of the pedals/levers 12a,b is insertable to the aperture 26 of the locking plate/adjustment member 24 allowing it to be interchangeably and releasably mounted to the pedal apertures through the pin 22 of the locking plate/adjustment member 24).  

Regarding claim 23, Johnson discloses the locking plate (24; Figure 6) defaults to the locked position by spring bias (Release Mechanism 20; Figure 6) against the crank (14; Figure 2; i.e., The release mechanism 20 locks the locking plate 24 against the crank 14).  

Regarding claim 24, Johnson discloses a plunger (Locking pin 22; Figure 2) and a spring (Release Mechanism 20; Figure 6) for actuating the locking plate (24; Figure 6) adjacent a radial perimeter of the crank (14; Figure 2; i.e., The locking plate can be locked at a radial perimeter of the crank).  


Claims 29, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (US Patent No. 5566589).


    PNG
    media_image2.png
    432
    461
    media_image2.png
    Greyscale

Regarding claim 29, Buck discloses a pedal assembly (See Figure 2 above) for an exercise and rehabilitation device, the pedal assembly (See Figure 2 above) comprising: a disk (See annotated Figure 2 above) having an axis of rotation (i.e., Center of disk has an axis of rotation), a central aperture (i.e., There is a central aperture in the disk that connects the two spindles on both side of the wheel) along the axis (Center axis of the wheel; Figure 2) and a plurality of spokes disk (See annotated Figure 2 above) extending radially from adjacent the central aperture (i.e., There is a central aperture in the disk that connects the two spindles on both side of the wheel) toward a perimeter of the disk (See annotated Figure 2 above), and the disk (See annotated Figure 2 above) is formed from a first material (See Figure 2 above; Col. 4 Lines 20-25 “Referring to FIG. 1, the invention includes an elongated member 10 having an inner end 12 and an outer end 14. The invention is shown being constructed from steel. However, the invention may be constructed from any rugged metal or even plastic material.”; i.e.,  The material of the crank 10 can be steel, plastic, or any other rugged material meaning that the material of the disk can me a material that is different from the crank); and a crank (Elongated member 10 and Crank arm 26; Figure 1) coupled to one of the spokes (See annotated Figure 2 above) of the disk (See annotated Figure 2 above), the crank (Elongated member 10 and Crank arm 26; Figure 1) having a hub concentric with the central aperture (i.e., There is a central aperture in the disk that connects the two spindles on both side of the wheel), and a plurality of pedal apertures (Throughbores 16; Figure 2) extending along a radial length of the crank (Elongated member 10 and Crank arm 26; Figure 1), and the crank (Elongated member 10 and Crank arm 26; Figure 1) is formed from a metallic material that differs from the first material (See Figure 2 above; Col. 4 Lines 20-25 “Referring to FIG. 1, the invention includes an elongated member 10 having an inner end 12 and an outer end 14. The invention is shown being constructed from steel. However, the invention may be constructed from any rugged metal or even plastic material.”; i.e., The material of the crank 10 can be steel, plastic, or any other rugged material meaning that the material of the disk can me a material that is different from the crank); and a pedal (Pedal 44; Figure 2) having a spindle (Pedal spindle 18; Figure 2) configured to be interchangeably and releasably mounted to the pedal apertures (16; Figure 2) in the crank (Elongated member 10 and Crank arm 26; Figure 1).  

    PNG
    media_image3.png
    432
    461
    media_image3.png
    Greyscale

Regarding claim 30, Buck discloses the disk (See annotated Figure 2 above) has disk pedal apertures (See annotated Figure 2 above) that are coaxial (i.e., The apertures are coaxial to the central hub of the disc) and not obstructed by the pedal apertures (See annotated Figure 2 above) of the crank (Elongated member 10 and Crank arm 26; Figure 1).  
   
Regarding claim 31, Buck discloses the first material is a polymer (The wheel can be made from a plastic material; See Figure 2 above; Col. 4 Lines 20-25 “Referring to FIG. 1, the invention includes an elongated member 10 having an inner end 12 and an outer end 14. The invention is shown being constructed from steel. However, the invention may be constructed from any rugged metal or even plastic material.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784